       Case 1:20-cv-00261-WMS-LGF Document 6 Filed 03/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

JENNIFER KENYON,

                              Plaintiff,                   Case No.: 1:20-cv-00261

v.

DIVERSE FUNDING ASSOCIATES, LLC AND
ATLANTIC RECOVERY SOLUTIONS, LLC,

                        Defendants.
_______________________________________

                DEFENDANT DIVERSE FUNDING ASSOCIATES, LLC’S
                          CORPORATE DISCLOSURE

       Pursuant to Fed. R. Civ. P. 7.1, Diverse Funding Associates, LLC, by and through its

attorneys, Lippes Mathias Wexler Friedman LLP, hereby notifies this Court and all parties of the

following:

       1.      Diverse Funding Associates, LLC is a Delaware limited liability company with its

principal place of business in the State of New York.

       2.      Diverse Funding Associates, LLC has no parent corporation.

       3.      No publicly held corporation owns 10% or more interest of Diverse Funding

Associates LLC.

DATED:         March 30, 2020
                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                      /s Brendan H. Little
                                      Brendan H. Little, Esq.
                                      Attorneys for Defendant Diverse Funding Associates, LLC
                                      50 Fountain Plaza, Suite 1700
                                      Buffalo, NY 14202
                                      T: 716 853-5100
                                      F: 716-853-5199
                                      E: blittle@lippes.com
